—Order, Supreme Court, New York County (Emily Goodman, J.), entered May 8, 1998, which, inter alia, granted plaintiffs’ motion to confirm a Referee’s Report finding that defendant Zane Alpert had willfully and contumaciously violated a prior court order, and to hold defendant in contempt should he fail to comply with said order, and order and judgment (one paper), same court and Justice, entered as an order on July 23, 1998 and as a judgment on August 11, 1998, holding defendant in civil contempt and awarding plaintiffs $131,734.67, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered November 10, 1998, which denied defendant’s motion for reargument, unanimously dismissed, without costs, as no appeal lies from the denial of reargument.
Im this litigation to enforce a longstanding money judgment, defendant judgment debtor Zane Alpert was properly held in civil contempt upon evidence overwhelmingly demonstrating his willful and contumacious refusal to comply with a court order mandating payments toward satisfaction of the judgment, and thereupon appropriately fined pursuant to Judiciary Law § 773 in the amount of the legal fees and expenses incurred by plaintiffs in the contempt proceeding (see, Pace Adv. Agency v Manhattan Pac. Mgt. Co., 237 AD2d 131; Holskin v 22 Prince St. Assocs., 178 AD2d 347).
Defendant was not entitled to assignment of counsel since he was clearly not indigent (Judiciary Law § 770).
We have considered defendant’s remaining arguments and find them to be unpersuasive. Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.